 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00147 JAM
12
                                  Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
13                                                      IN GOVERNMENT’S NOTICE
                            v.
14
     RUBEN VALDEZ,
15
                                  Defendant.
16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
19 Request to Seal, IT IS HEREBY ORDERED that the government’s Notice of Potential Conflict of

20 Interest Relating to Defendant’s Representation (“Notice of Conflict”), and the government’s Request to

21 Seal, in the above-captioned matter shall be SEALED until further order of this Court.

22          It is further ordered that access to the sealed documents shall be limited to the government and
23 counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the government’s request, sealing the government’s Notice of Conflict and Request to Seal serves a

27 compelling interest. The Court further finds that, in the absence of closure, the compelling interests

28 identified by the government would be harmed. In light of the filing of its request to seal, the Court


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
      FORTH IN GOVERNMENT’S NOTICE
 1 further finds that there are no additional alternatives to sealing the government’s motion that would

 2 adequately protect the compelling interests identified by the government.

 3

 4    Dated:     1/17/2019                             /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
 5                                                   UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET         2
      FORTH IN GOVERNMENT’S NOTICE
